Citation Nr: 0923729	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to an initial compensable rating for a left 
eye disability.

3.  Entitlement to an initial compensable rating for a skin 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a bilateral eye condition and a skin 
condition.  An October 2005 rating decision granted 
noncompensable service connection for left eye and skin 
disorders, effective November 17, 2004, and denied service 
connection for a right eye disability.  In February 2009, the 
Veteran testified before the Board at a hearing that was held 
at the RO.


FINDINGS OF FACT

1.  In a February 2009 statement, the Veteran withdrew his 
appeal concerning entitlement to service connection for a 
right eye disability.

2.  The Veteran's right eye is not service-connected; the 
right eye is not blind.

3.  Throughout the pendency of the appeal, the Veteran's left 
eye disability (corneal scar with traumatic cataract), has 
been manifested by corrected visual acuity no worse than 
20/30.

4.  Throughout the pendency of the appeal, the Veteran's skin 
disorder (actinic keratoses) has been manifested by recurrent 
scattered lesions on the bilateral upper extremities, face, 
and neck, that are periodically removed by cryosurgery.  Some 
of the lesions are tender and slightly erythematous, and some 
are slightly hypertrophic,  discolored, and not painful.  
Throughout the pendency of the appeal, the lesions have 
approximated eczema affecting 10 percent of the entire body, 
and 15 percent of the exposed areas affected.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of 
the issue of entitlement to service connection for a right 
eye disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for an initial compensable rating for a left 
eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.75, 4.78, 4.79, 
4.80, 4.84(a), Diagnostic Codes (DCs) 6027, 6079, 6080 
(2008).

3.  The criteria for an increased initial rating of 10 
percent, but no higher, for a skin disorder have been met 
since November 17, 2004, when service connection became 
effective.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.118, DCs 
7819, 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In February 2006, the Veteran submitted a statement 
perfecting his appeal as to the issue of entitlement to 
service connection for a right eye disability, as identified 
in the January 2006 statement of the case.  

In a February 2009 statement, the Veteran withdrew his appeal 
concerning entitlement to service connection for a right eye 
disability.  The Board finds that the Veteran's written 
statement indicating his intention to withdraw the appeal as 
to this issue satisfies the requirements for the withdrawal 
of a substantive appeal.  As the appellant has withdrawn his 
appeal as to the issue of entitlement to service connection 
for a right eye disability, there remain no allegations of 
errors of fact or law for appellate consideration concerning 
this issue.  The Board therefore has no jurisdiction to 
review the issue.

Accordingly, the issue of entitlement to service connection 
for a right eye disability is dismissed without prejudice.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Left Eye Disability

The Veteran's left eye disability is rated 0 percent 
disabling under DC 6027, which pertains to traumatic 
cataracts.  Diagnostic Code 6027 directs that a pre-operative 
traumatic cataract be rated based upon impairment of vision 
and a post-operative traumatic cataract be rated based upon 
impairment of vision and aphakia.  38 C.F.R. § 4.84a, DC 
6027.  The Veteran has not undergone removal of his left eye 
cataract.  Accordingly, because aphakia is not present, his 
left eye disability will be rated on impairment of vision.

Visual acuity is rated based upon the best distant vision 
obtainable after best correction by glasses, except in cases 
of keratoconus in which contact lenses are medically 
required.  38 C.F.R. §§ 4.75; 4.84a, DCs 6067 to 6079.

Additionally, where, as here, only one eye is service-
connected, the nonservice-connected eye is considered to be 
normal.  Villano v. Brown, 10 Vet. App. 248 (1997) 
(acknowledging that nonservice-connected loss was considered 
to be normal according to long-standing rating policy, and 
noting that where the visual acuity in the nonservice-
connected eye was normal at the time the other eye was 
service-connected, any subsequent loss of vision in the 
nonservice-connected eye could not form the basis for an 
evaluation for compensation purposes).

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The 
ratings increase in 10 percent increments according to the 
levels of vision impairment with the greatest award of 100 
percent assignable for visual acuity of 5/200 in each eye.  
38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078.

Clinical records dated from November 2004 to the present do 
not demonstrate complaints of or treatment related to the 
eyes.  The Veteran did, however, undergo VA examination of 
his eyes in October 2005 and in July 2007.

On VA eye examination in October 2005, the Veteran reported a 
history of an in-service injury in which a sliver of steel 
pierced his left eye.  His complaints included experiencing 
glare while driving at night.  Physical examination revealed 
corrected visual acuity of 20/25 in each eye.  There was no 
evidence of diplopia or visual field deficits.  Slit lamp 
examination showed a corneal scar near the optic center.  
There was an anterior capsular cataract forming just below 
the scar in a concentric ring, suggestive of a penetration 
wound.  The optometrist noted that the glare was as likely as 
not related to the cataract.  The diagnoses were corneal scar 
and circular anterior capsular cataract at the point of the 
penetration wound.

On examination in July 2007, the Veteran again complained of 
experiencing glare while driving at night.  Physical 
examination revealed corrected visual acuity of 20/30 in the 
left eye and 20/20 in the right eye.  There was no evidence 
of diplopia or visual field deficits.  

In February 2009 testimony before the Board, the Veteran 
stated that his problems with glare while driving at night 
were so severe that he did not drive at night unless he 
absolutely had to drive.  He additionally stated that his 
visual acuity had gradually worsened over the years.  When 
specifically questioned by his representative as to whether 
he had noticed a decrease in visual acuity since the last VA 
examination in July 2007, however, the Veteran stated that he 
had not noticed worsened visual acuity since then.  He stated 
that he had an upcoming appointment with his eye doctor but 
acknowledged that it was probably accurate to say that his 
corrected visual acuity remained approximately 20/20, 
bilaterally.  

Because the Veteran stated that it was probably accurate to 
say that his corrected visual acuity had not worsened since 
the date of the last VA examination, the Board concludes that 
a remand for the treatment records pertaining to the 
Veteran's reported upcoming eye appointment or for an 
additional VA examination is not necessary.  Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) (remand is not required 
solely due to the passage of time since the most recent VA 
examination was prepared);VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The veteran is not entitled to a compensable rating for loss 
of visual field, as on each examination he was found to have 
no visual field deficits.  38 C.F.R. § 4.84a, DC 6080.  Thus, 
in order for the Veteran to be entitled to a compensable 
rating, the Veteran's corrected visual acuity must be severe 
enough to warrant an increased rating of 10 percent.

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079.

On VA examination in October 2005, the Veteran had corrected 
visual acuity of 20/25 in each eye.  On examination in July 
2007, he had corrected visual acuity of 20/30 in the left eye 
and 20/20 in the right eye.  Because at no time throughout 
the pendency of the appeal has the Veteran had corrected 
visual acuity of 20/50 or worse in the left eye, and his 
right eye is not service-connected, he has not been entitled 
to a compensable rating for his left eye based upon 
impairment of visual acuity. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
left eye disability, but findings supporting a compensable 
rating have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that the Veteran 
has not been entitled to a compensable rating for his corneal 
scar with traumatic cataract since November 17, 2004, when 
service connection became effective.  As the preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Skin Disorder

The Veteran's skin disorder is rated under DC 7819, which 
pertains to benign skin neoplasms.  Diagnostic Code 7819 
directs that benign skin neoplasms be rated as disfigurement 
of the head, face, or neck (DC 7800), as scars (DCs 7801, 
7802, 7803, 7804), or based upon the impairment of function 
resulting from the neoplasm (DC 7805). 

In February 2009 testimony before the Board, the Veteran 
reported a history of recurrent raised lesions primarily 
located on his arms, and occasionally located on the back of 
his neck.  Very rarely, the lesions also appeared on his 
face.  He estimated that he had lost 16 hours from work in 
the last year as a result of attending clinical appointments 
to get the lesions checked and removed.  On approximately a 
monthly basis, he had 30 lesions removed.  Each month, new 
lesions would appear, necessitating that he get those lesions 
removed at his next monthly appointment.  The lesions were 
removed by cryosurgery, which resulted in small, nontender 
scars.  The Veteran stated that the scars associated with the 
removal of the lesions did not bother him nearly as much as 
the lesions themselves.  The scars faded with time and were 
not noticeable.  He stated that he tried to wear long sleeves 
in sun exposure, in an effort to slow the development of new 
lesions, but that he did not otherwise try to cover up his 
skin so as to prevent people from being able to see the 
lesions.  He routinely wore short sleeves to work, as a 
result of which his lesions were clearly visible.

Treatment records dated from November 2004 to November 2008 
show that the Veteran had numerous erythematous macular 
lesions with overlying adherent keratotic scale, consistent 
with actinic keratoses, removed from his arms.  The records 
also show that he occasionally developed lesions on his neck 
and face.  However, the lesions predominantly appeared on his 
arms.  Throughout the pendency of the appeal, the Veteran had 
approximately 30 lesions removed per month.  On occasion, the 
lesions were described as intermittently tender and 
nonhealing.  He was not prescribed any medication, 
corticosteroid, or immunosuppressive drugs for his skin 
disorder.

The Veteran underwent VA examination of the skin in October 
2005 and July 2007.  On examination in October 2005, the 
Veteran described his skin problems as constant and 
progressive.  He reported no formal treatment for his skin 
disorder, aside from cryosurgical removal of his lesions.  He 
did not use any prescription ointment for his skin, although 
he did use over-the-counter moisturizing lotions.

Physical examination revealed scattered lesions predominantly 
diffusely distributed on the upper extremities.  There were 
lesions healed with cauterization and cryosurgery present on 
the temple regions of his face.  The lesions varied in size 
from a papular shape to a maximum dime-like size.  A few of 
the lesions were tender and erythematous.  Other lesions were 
slightly discolored and not painful, with slightly 
hypertrophic lesions.  There was no evidence of scarring.  
The examiner estimated that the lesions affected 
approximately 10 percent of the entire body, and 15 percent 
of the total area of the body affected.  There was no 
impairment of function related to the benign skin neoplasms.

On examination in July 2007, the Veteran again reported that 
the only formal treatment for his skin disorder was the 
cryosurgical removal of the lesions, on approximately a 
monthly basis.  Physical examination revealed several actinic 
keratoses on the bilateral forearms, upper arms, and upper 
back.  The examiner did not estimate the area of skin 
affected by the lesions.  There was no impairment of function 
related to the benign skin neoplasms.

In first addressing whether the Veteran is entitled to a 
compensable rating for his skin disorder based upon 
disfigurement of the head, face, or neck, the Board concludes 
that although the lesions occasionally appear on the back of 
his neck, and rarely on the face, the severity of the lesions 
appearing on the back of the neck and the face is not such 
that the presence of the lesions, or the scars resulting from 
the lesions, amounts to disfigurement of the face or neck.  
The Veteran, by his own testimony, acknowledged that lesions 
on his face and neck were not common.  No treating provider 
has noted any disfigurement of the face, head, or neck due to 
the lesions.  Treatment records dated from November 2004 to 
November 2008, and the October 2005 and July 2007 reports of 
VA examination, demonstrate the presence of lesions on the 
face or neck only seldomly.  As lesions on the face and neck 
were not persistently present, and the Veteran's skin 
disorder does not involve any of the 8 characteristics of 
disfigurement of the head, face, or neck, the Board concludes 
that throughout the pendency of the appeal, the Veteran's 
skin disorder cannot be found to have resulted in 
disfigurement of the face or neck.  Accordingly, a 
compensable rating under DC 7800 is not appropriate.  
38 C.F.R. § 4.118, DC 7800.

Next, the Board also finds that the Veteran is not entitled 
to a compensable rating based upon scars associated with the 
removal of the lesions, or impairment of function.  In 
February 2009 testimony, the Veteran stated that the scars 
associated with the removal of the lesions generally did not 
bother him and that they disappeared over time.  Treatment 
records dated from November 2004 to November 2008 do not 
mention any scarring.  Additionally, on VA examination, 
although scarring associated with the removal of lesions on 
the temple regions was noted, the scarring was not tender, or 
noted to be raised, adherent to underlying tissue, or in any 
other way abnormal.  In addition, there is no evidence 
demonstrating that any scarring associated with the Veteran's 
skin disorder, or the skin disorder itself results in 
limitation of function.  On each examination, the examiner 
specifically determined that the skin disorder did not result 
in impairment of function.  While some newer scars were 
occasionally noted to be tender, they appear to heal without 
residual tenderness.  Thus, it appears that the scarring 
associated with the removal of the lesions is not the 
principal manifestation of the Veteran's skin disorder, and 
that he is not entitled to a compensable rating based upon 
the presence of scars or limitation of function.  38 C.F.R. 
§ 4.118, DCs 7801, 7802, 7803, 7804, 7805.

While the Board has determined that the Veteran is not 
entitled to a compensable rating for his skin disorder under 
the diagnostic criteria pertaining to disfigurement of the 
head, face, or neck, scars, or impairment of function 
resulting from the neoplasm, the Board finds that the 
recurrent nature of the Veteran's skin disorder suggests that 
his disorder would more appropriately be rated analogously to 
a recurring skin disorder such as eczema, which is rated 
under 38 C.F.R. § 4.118, DC 7806, rather than as a static 
skin disability, such as scarring.  There is no diagnostic 
code that specifically pertains to actinic keratoses.  A 
condition not listed in the Rating Schedule may be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).

Diagnostic Code 7806 provides for a 10 percent rating where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there is constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12- month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, as in DC 7806, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).  

Because the Board has determined that the Veteran's skin 
disorder may be rated analogously to eczema, and the October 
2005 VA examiner determined that the lesions affected 15 
percent of the area affected, and treatment records dated 
after the October 2005 examination and the July 2007 report 
of examination show consistent findings, the Board concludes 
that the criteria for a 10 percent rating under DC 7806 are 
met:  at least 5 percent, but less than 20 percent of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas are affected.  As his service-connected skin 
condition does not affect 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas, and does has not 
required the use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, a rating higher than 10 percent is not warranted.  38 
C.F.R. § 4.118, DC 7806 (2008).

The Board has considered whether any other diagnostic code 
pertaining to the skin is applicable in this case.  The 
Veteran, however, has not been diagnosed with any of the 
disabilities contemplated by Diagnostic Codes 7815, 7816, 
7822, 7825, 7826, 7827.  Accordingly, a rating under any of 
those diagnostic codes would not be appropriate.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
ratings are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
skin disorder, but findings supporting a rating higher than 
10 percent have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that throughout 
the pendency of the appeal, his skin disorder has not 
warranted an increased rating of 10 percent, but no higher.  
The benefit-of-the-doubt rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims for increased initial ratings for his 
skin and left eye disabilities arise from his disagreement 
with the initial ratings assigned following the grants of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA and private treatment records, and 
afforded him multiple VA examinations with respect to these 
claims, most recently in July 2007.  There is no indication 
that either disability has worsened in severity since the 
date of the most recent VA examination.  Although at the time 
of his February 2009 hearing before the Board the Veteran 
stated that he had an upcoming appointment with his eye 
doctor, because the Veteran stated that it was probably 
accurate to say that his corrected visual acuity had not 
worsened since the date of the last VA examination, the Board 
concludes that a remand for the treatment records pertaining 
to the Veteran's reported upcoming eye appointment is not 
necessary.  The Board thus concludes that there are no 
additional pertinent treatment records outstanding.  The 
Board finds these actions have satisfied VA's duty to assist 
and that no additional assistance is required.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


ORDER

The appeal concerning the issue of entitlement to service 
connection for a right eye disability is dismissed.

An initial compensable rating for a left eye disability is 
denied.

An increased initial rating of 10 percent for a skin disorder 
is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


